COOKS, Judge.
For the reasons expressed in the consolidated case, Syrie v. Schilhab, 94-957 (La.App. 3 Cir. 3/27/96), 679 So.2d 143, the judgment of the trial court is reversed and the case is remanded for further proceedings consistent with that opinion. Because we find Trooper Segura’s conduct constituted negligence as he breached a duty owed to both Kimberly Syrie and Gail Hart, we pre-termit determining whether he had an additional legal obligation to protect Gail Hart by assuring that she was situated in a safe place before attempting to stop traffic in both lanes of travel. All costs on appeal are assessed against defendants-appellees.
REVERSED AND REMANDED.
KNOLL, J., concurs in the result.
YELVERTON, J., dissents for the reasons expressed in his dissent in the consolidated case, Syrie v. Schilhab, 94-957, 679 So.2d 143.
DOUCET, C.J., dissents for the reasons expressed by YELVERTON, J.